Case 1:20-cv-00058-CG-B Document 15 Filed 03/08/21 Page 1 of 1         PageID #: 108




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 NATHANIEL BAKER, #289752,                )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )   CIVIL ACTION NO. 20-0058-CG-B
                                          )
 CYNTHIA STEWARt, et al.,                 )
                                          )
       Defendants.                        )

                                   JUDGMENT

       It is ORDERED, ADJUDGED, and DECREED that this action be

DISMISSED without prejudice, prior to service of process, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), because Baker’s amended complaint fails to state a claim upon

which relief may be granted.

       DONE and ORDERED this the 8th day of March, 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
